DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed on 11/19/2022.
Claims 2-21 are pending and are rejected.
Claims 2 and 16-18 have been amended.

Response to Argument
Applicant’s arguments with respect to claims 1, 16, and 18have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of Patent #11132328 in view of Zhao (US 20060085507 A1).

Present Application 14/539602
Patent #11132328
Claims 2, 16, and 18
     receiving, by a memory appliance, a memory related command of a client system, said memory related command being an application layer command generated by an application of said client system, wherein said memory appliance comprises a host system, a memory controller, and a plurality of memory devices coupled to said memory controller;
translating, by said memory appliance, said application layer command into a plurality of primitive commands that are lower layer commands than the application layer command and formatted to be executed by said memory controller to perform data manipulation operations on data of said plurality of memory devices stored in data structures;
     executing, by said memory controller, said plurality of primitive commands on said data to produce a result;
     establishing a direct memory transfer between said memory controller and a network interface of said memory appliance; and
     transferring, by said memory controller, said result to only said client system, wherein said memory related command is received over said network interface and said result is transferred over said network interface to said client system, wherein said memory related command comprises a single memory related command of the client system.

Claim 7:
said memory related command of said client system is received over said network interface of said memory appliance and comprises an OSI layer 7 command.


Claims 1, 17, 18, and 21
     receiving, by a memory appliance, a memory related command of a client system, said memory related command being an application layer command, wherein said memory appliance comprises a host system, a memory controller, and a plurality of memory devices coupled to said memory controller; 
translating, by said memory appliance, said application layer command into a plurality of primitive commands that are lower layer commands than the application layer command and formatted to be executed by said memory controller to perform data manipulation operations on data of said plurality of memory devices stored in data structures; 
executing, by said memory controller, said plurality of primitive commands on said data to produce a result;
establishing a direct memory transfer between said memory controller and a network interface of said memory appliance; and 
transferring, by said memory controller without transmitting said result to a processor of the host system, said result to said client system, wherein said memory related command is received over said network interface and said result is transferred over said network interface to said client system, wherein said memory related command of said client system is received over said network interface of said memory appliance and comprises an OSI layer 7 command.

    
Claim 3
said establishing a direct memory transfer comprises establishing a direct memory access (DMA) memory transfer
Claim 3
said establishing a direct memory transfer comprises: establishing a direct memory access (DMA) memory transfer.
Claim 5
    said client system comprises at least one of a laptop or a handheld device and wherein said host system comprises a server coupled to said plurality of memory device
Claim 15
     said client system comprises at least one of a laptop or a handheld device and wherein said host system comprises a server coupled to said plurality of memory device.
Claim 6
     said network interface of said memory appliance comprises at least one of a network interface card (NIC) or a network processing unit (NPU) with access to a network and said network is external to said memory appliance.
Claim 13
   said network interface of said memory appliance comprises at least one of a network interface card (NIC) or a network processing unit (NPU) with access to a network and said network is external to said memory appliance.
Claim 8
said memory related command of said client system comprises an application specific operation generated by an application of said client system.
Claim 9
said memory related command of said client system comprises an application specific operation generated by an application of said client system.
Claim 9
said application layer command comprising at least one of a data sort command or a data compression command.
Claim 10
    said application layer command comprising at least one of a data sort command or a data compression command.

    Claim 11
 said application layer command comprising at least one of a get command, a set command, or a delete command.
Claim 12
     said application layer command comprising at least one of a get command, a set command, or a delete command.

Claim 12
     said programmable logic device comprises a field programmable gate array (FPGA) device, wherein   said plurality of primitive commands are accelerated via execution on said FPGA device.
Claims 4-5
 4.    said programmable logic device comprises a field programmable gate array (FPGA) device.
5.   said plurality of primitive commands are accelerated via execution on said FPGA device.

Claim 13
said receiving said memory related command comprises receiving said memory related command using a communication protocol that is substantially compliant with a peripheral component interconnect express (PCIE) communication bus protocol.
Claim 6
     said receiving said memory related command comprises receiving said memory related command using a communication protocol that is substantially compliant with a peripheral component interconnect express (PCIE) communication bus protocol.

Claim 14
  storing said plurality of primitive commands as a command chain, wherein said command chain comprises a program operable for re-execution in response to another memory related command of said client system, said another memory related command providing said program with new parameters for said re-execution thereof.
Claim 7
  storing said plurality of primitive commands as a command chain, wherein said command chain comprises a program operable for re-execution in response to another memory related command of said client system, said another memory related command providing said program with new parameters for said re-execution thereof.
Claim 15
said data structures comprise a key-value store memory.

Claim 8
     said data structures comprise a key-value store memory.
Claim 17
storing said plurality of commands in a first queue;
reading, by said memory controller, said plurality of commands from said first queue,
wherein establishing a direct memory transfer comprises establishing a direct memory access
(DMA) memory transfer.
Claim 18
…storing said plurality of commands in a first queue; reading, by said memory controller, said plurality of commands from said first queue...
Claim 2
wherein establishing a direct memory transfer comprises establishing a direct memory access (DMA) memory transfer.
     
Clam 19
a memory unit of said plurality of memory units comprises said memory controller and said plurality of memory devices.
Claim 21
a memory unit of said plurality of memory units comprises said memory controller and said plurality of memory devices.
Claim 20
said memory controller comprises a programmable logic device.
Claim 23
said memory controller comprises a programmable logic device.
Claim 21
said memory controller comprises an application specific integrated circuit (ASIC).
Claim 24
said memory controller comprises an application specific integrated circuit (ASIC).


	As to claims 2, 18, and 16, the Patent #11132328 does not disclose
	wherein said memory related command comprises a single memory related command of the client system, and translating said memory related command comprises translating said single memory related command into said plurality of primitive commands that are memory related commands.
Tsai teaches
wherein said memory related command comprises a single memory related command of the client system, and wherein translating said memory related command comprises translating said single memory related command into said plurality of primitive commands that are memory related commands ([0026] the command operations are each translated by the memory controller to a set of one or more corresponding primitives using the command translation data structure);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Patent #11132328 disclosure, translating said single memory related command into said plurality of primitive commands, as taught by Tsai.  One would be motivated to do so to control memory commands to support memory accesses to different memory devices.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 13, 15-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Porterfield (US 20120311231 A1), in view of Tsai (US 20120110242 A1), and further in view of Nochimowski (US 20090172276 A1).
As to claim 2, Porterfield teaches a method comprising:
receiving, by a memory appliance, a memory related command of a client system, said memory related command being an application layer command, wherein said memory appliance comprises a host system, a memory controller, and a plurality of memory devices coupled to said memory controller (fig. 2, element 214, [0025] the host I/F circuitry 214 of the memory system (a memory appliance) receives command packets (memory related command being an application layer command) from the host (client system) via a peripheral component interconnect express (PCIe); [0023] the solid state memory system controller 208 can include memory management circuitry 218 (host system); fig. 1, elements 101(1-N), 108, [0016], a memory controller 108 (memory controller) could selectively couple an I/O connection of a solid state memory device 110-1, . . . , 110-N (plurality of memory devices));
translating, by said memory appliance, said application layer command into a plurality of primitive commands that are lower layer commands than the application layer command and formatted to be executed by said memory controller to perform data manipulation operations on data of said plurality of memory devices stored in data structures (fig. 1, elements 102, 108, and 101(1-N), [0016] solid state memory system controller 108 could then translate the commands received from the host 102 into the appropriate commands (formatted to perform to be executed by said memory controller) to achieve the desired access to solid state memory devices 110-1, . . . , 110-N, wherein the memory devices stored in the memory system 104, wherein the translate command is performed at the controller 108 that is lower layer than the receives command from the host; [0026] the host-memory translation circuitry can be configured to translate host addresses to memory addresses, e.g., addresses associated with a received command such as a read and/or write command (primitive commands);
executing, by said memory controller, said plurality of primitive commands on said data to produce a result (fig. 2, elements 216, 250, [0026] the host-memory translation circuitry 216 of the memory controller configured to translate host addresses to memory addresses, e.g., addresses associated with a received command such as a read and/or write command.  The host-memory translation circuitry 216 might, for example, convert (executing) host sector read and write operations to commands (result) directed to specific logical units (LUNs) 250);
establishing a direct memory transfer between said memory controller and a network interface of said memory appliance ([0016] a memory controller could selectively couple an I/O connection (network interface) of a solid state memory device 110-1, . . . , 110-N; [0028]  the switch 220 of the memory controller can account for variations in defined signaling protocols that may be associated with different components of the solid state memory system controller 208 in order to provide consistent access and implementation between components. The switch 220 can be a direct memory access (DMA) module); and
transferring, by said memory controller, said result to only said client system ([0050], fig. 3B, The Rsp receiver 358 and the upstream DMA device 362 can be coupled to a bus I/F 366 for downstream reads and/or upstream writes. The bus I/F 366 can be configured to transmit information and/or requests via the PCIe I/F (said result to only said client system), wherein said memory related command is received over said network interface and said result is transferred over said network interface to said client system, wherein [0024] incorporated with a physical interface to a host (client system), such as physical interface), wherein said memory related command is received over said network interface and said result is transferred over said network interface to said client system ([0024], fig. 2, the CPLe circuit 230 (network interface) communicates with the Host (client system) to receive and to transmit information.  The command is received from the host via the PCIe circuit providing a physical layer, link layer, and transport or transaction layer interface).
Porterfield does not explicitly teach
command generated by an application of said client system;
wherein said memory related command comprises a single memory related command of the client system, and wherein translating said memory related command comprises translating said single memory related command into said plurality of primitive commands that are memory related commands.
Tsai teaches
wherein said memory related command comprises a single memory related command of the client system, and wherein translating said memory related command comprises translating said single memory related command into said plurality of primitive commands that are memory related commands ([0026] the command operations (single memory related command) are each translated by the memory controller to a set of one or more corresponding primitives using the command translation data structure).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Porterfield disclosure, translating said single memory related command into said plurality of primitive commands, as taught by Tsai.  One would be motivated to do so to control memory commands to support memory accesses to different memory devices.
Porterfield and Tsai do not explicitly teach
command generated by an application of said client system.
Nochimowski teaches
command generated by an application of said client system ([0032], fig. 2 HD 202 includes a host device file system (HDFS) 208 (an application).  HDFS 208 is configured to issue (generated) an LSD management command 212 to LSD driver 210. LSD driver 210 may, in turn, pass LSD management command 212  to LSD 204 by way of HD/LSD interface 206).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Porterfield and Tsai disclosure, commands are issues at the host device, as taught by Nochimowski.  One would be motivated to do so that a mass storage region may be fully backward compatible with any contemplated legacy mass storage architectures.

As to claim 3, the combination of Porterfield, Tsai, and Nochimowski teach the method as described in Claim 2, wherein Porterfield further teaches said establishing a direct memory transfer comprises establishing a direct memory access (DMA) memory transfer ([0028] the switch, which can be a direct memory access, can account for variations in defined signaling protocols that associated with different components of the solid state memory system controller in order to provide consistent access and implementation between components).

As to claim 4, the combination of Porterfield, Tsai, and Nochimowski teach the method of claim 2, wherein Porterfield further teaches
said host system comprises system memory, and wherein transferring said result comprises transferring said result to only said client system (fig. 2, [0027], the memory management circuitry 218 comprise a processor coupled to the number of logical units (LUNs) 250)

As to claim 5, the combination of Porterfield, Tsai, and Nochimowski teach the method of claim 4, wherein Porterfield further teaches
said client system comprises at least one of a laptop or a handheld device ([0015] example hosts include laptop computers, personal computers, digital cameras, digital recording and playback devices, mobile telephones, PDAs) ;
 wherein said host system comprises a server coupled to said plurality of memory devices (fig. 2, [0027], the memory management circuitry 218 comprise a processor (server) coupled to the number of logical units (LUNs) 250 (memory devices)).

As to claim 6, the combination of Porterfield, Tsai, and Nochimowski teach the method of claim 2, Porterfield further teaches 
wherein said network interface of said memory appliance comprises at least one of a network interface card (NIC) or a network processing unit (NPU) with access to a network and said network is external to said memory appliance ([0015] the physical host interface 106 can be a serial advanced technology attachment (SATA) physical interface, a peripheral component interconnect express (PCIe) physical interface, a small computer system interface (SCSI) interface, a serial attachment SCSI (SAS) interface, or a universal serial bus (USB) physical interface, among other interfaces; fig. 1, the host 102 (NPU) is external to the memory system 104). 

As to claim 7, the combination of Porterfield, Tsai, and Nochimowski teach the method of claim 2, wherein Porterfield further teaches 
said memory related command of said client system is received over said network interface of said memory appliance and comprises an OSI layer 7 command ([0024] HOST I/F include the SA compliant device 236 converts and transmits memory related command from the HOST (client system) to LUM 250 over network layer.  The host I/F circuitry 214 can include a peripheral component interconnect express (PCIe) circuit providing a physical layer, link layer, and transport or transaction layer interface, e.g., where the host is configured to transmit information according to a PCIe standard).

As to claim 8, the combination of Porterfield, Tsai, and Nochimowski teach the method of claim 2, wherein Porterfield further teaches 
said memory related command of said client system comprises an application specific operation generated by an application of said client system ([0026] the host-memory translation circuitry can be configured to translate host addresses to memory addresses, e.g., addresses associated with a received command such as a read and/or write command).

As to claim 13, the combination of Porterfield, Tsai, and Nochimowski teach the method as described in Claim 2, Porterfield further teaches 
wherein said receiving said memory related command comprises receive said memory related command using a communication protocol that is substantially compliant with a PCIE communication bus protocol ([0024] the host I/F circuitry can include a peripheral component interconnect express (PCIe) circuit 230 providing a physical layer, link layer, and transport or transaction layer interface, e.g., where the host is configured to transmit information according to a PCIe standard (compliant with a PCIE communication)).

As to claim 15, the combination of Porterfield, Tsai, and Nochimowski teach the method of Claim 2, wherein Porterfield further teaches 
said data structures comprises a key-value store memory ([0031] the processor can be configured to access the BAM circuit and remove tags (key-value store memory) from the buffer pool 223 that are associated with non-functioning buffers).

As to claim 16, Porterfield teaches a method comprising:
receiving, by a memory appliance over a network interface, a memory related command of a client system, said memory related command being an application layer command, wherein said memory appliance comprises a host system, a memory controller, and a plurality of memory devices (fig. 2, element 214, [0025] the host I/F circuitry 214 of the memory system (memory appliance) receives command packets (memory related command being an application layer command) from the host (client system) via a peripheral component interconnect express (PCIe); [0023] the solid state memory system controller 208 can include memory management circuitry 218 (host system); fig. 1, elements 101(1-N), 108, [0016], a memory controller 108 (memory controller) could selectively couple an I/O connection of a solid state memory device 110-1, . . . , 110-N (plurality of memory devices));
	translating, by said memory appliance, said appliance layer command into a plurality of commands more primitive than said memory related command (fig. 2, elements 216, [0026] the circuitry 216 of the controller translates the host addresses into the memory addresses associated with read/write command.  That is, the circuitry 216 translates command from high-level memory into a low-level memory more primitive to support read and write operation (applicant’s specification [089, 178]));
executing, by said memory controller, said plurality of commands on data stored in said plurality of memory devices to produce a result (fig. 2, elements 216, 250, [0026] the host-memory translation circuitry 216 of the memory controller configured to translate host addresses to memory addresses, e.g., addresses associated with a received command such as a read and/or write command.  The host-memory translation circuitry 216 might, for example, convert (executing) host sector read and write operations to commands (result) directed to specific logical units (LUNs) 250);
establishing a direct memory transfer between said memory controller and said network interface ([0016] a memory controller could selectively couple an I/O connection (network interface) of a solid state memory device 110-1, . . . , 110-N; [0028]  the switch 220 of the memory controller can account for variations in defined signaling protocols that may be associated with different components of the solid state memory system controller 208 in order to provide consistent access and implementation between components. The switch 220 can be a direct memory access (DMA) module), to transfer said result to said client system which sent said memory related command ([0050], fig. 3B, the Rsp receiver 358 and the upstream DMA device 362 can be coupled to a bus I/F 366 for downstream reads and/or upstream writes. The bus I/F 366 can be configured to transmit information and/or requests via the PCIe I/F (said result to only said client system), wherein said memory related command is received over said network interface and said result is transferred over said network interface to said client system, wherein [0024] incorporated with a physical interface to a host (client system), such as physical interface), and said result is transferred over said network interface to said client system ([0024], fig. 2, the CPLe circuit 230 (network interface) communicates with the Host (client system) to receive and to transmit information.  The command is received from the host via the PCIe circuit providing a physical layer, link layer, and transport or transaction layer interface);
notify the particular hardware master that sent the read command that the information is ready).
Porterfield does not explicitly teach
wherein said memory related command comprises a single memory related command of the client system, and wherein translating said application layer command comprises translating said single memory related command into said plurality of primitive commands then said memory related commands.
Tsai teaches
wherein said memory related command comprises a single memory related command of the client system, and wherein translating said memory related command comprises translating said single memory related command into said plurality of primitive commands that are memory related commands ([0026] the command operations are each translated by the memory controller to a set of one or more corresponding primitives using the command translation data structure).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Porterfield disclosure, translating said single memory related command into said plurality of primitive commands, as taught by Tsai.  One would be motivated to do so to control memory commands to support memory accesses to different memory devices.
Porterfield and Tsai do not explicitly teach
command generated by an application of said client system.
Nochimowski teaches
command generated by an application of said client system ([0032], fig. 2 HD 202 includes a host device file system (HDFS) 208 (an application).  HDFS 208 is configured to issue (generated) an LSD management command 212 to LSD driver 210. LSD driver 210 may, in turn, pass LSD management command 212  to LSD 204 by way of HD/LSD interface 206).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Porterfield and Tsai disclosure, commands are issues at the host device, as taught by Nochimowski.  One would be motivated to do so that a mass storage region may be fully backward compatible with any contemplated legacy mass storage architectures.

As to claim 18, Porterfield teaches memory appliance comprising:
a network interface operable to receive a memory related command of a client system (fig. 2, [0025] the host I/F circuitry 214 of the memory system (a memory appliance) receives command packets from the host (client system) via a peripheral component interconnect express (PCIe)),
a host system comprising a processor operable to interface with said network interface to receive and translate said memory related command into a plurality of primitive commands that are lower layer command than the application layer command and are formatted to be executed by a memory controller (fig. 1, [0016] solid state memory system controller 108 could then translate the commands received from the host 102 into the appropriate commands (formatted to perform to be executed by a memory controller) to achieve the desired access to solid state memory devices 110-1, . . . , 110-N, wherein the memory devices stored in the memory system 104, wherein the translate command is performed at the controller 108 that is lower layer than the receives command from the host; [0026] the host-memory translation circuitry can be configured to translate host addresses to memory addresses, e.g., addresses associated with a received command such as a read and/or write command (primitive commands); fig. 2, element 228, [0027] the memory system include the processor);
a plurality of memory devices comprising data in one or more data structures ([0014] the solid state memory devices 110-1, . . . , 110-N can provide a storage volume for the memory system); and
the memory controller coupled to said plurality of memory devices (fig. 1, elements 101(1-N), 108, [0016], a memory controller 108 (memory controller) could selectively couple an I/O connection of a solid state memory device 110-1, . . . , 110-N (plurality of memory devices), wherein said plurality of primitive commands comprises manipulation operations on data stored in at least one data structure ([0016] the communication protocol between a host 102 and the memory system 104 may be different than what is required for access of a solid state memory device 110-1, . . . , 110-N (manipulation operations). Solid state memory system controller 108 could then translate the commands received from the host 102 into the appropriate commands to achieve the desired access to a solid state memory device 110-1, . . . , 110-N; fig. 1, the memory devices 110-1, . . . , 110-N is enclosed in the memory system 104 (manipulation operations on data stored in data structures));
wherein the a processor is operable to establish a direct memory transfer between said memory controller and the network interface ([0016] a memory controller could selectively couple an I/O connection (network interface) of a solid state memory device 110-1, . . . , 110-N; [0028], fig 2, elements 220, 228,  the switch 220 of the memory controller can account for variations in defined signaling protocols that may be associated with different components of the solid state memory system controller 208 in order to provide consistent access and implementation between components. The switch can be a direct memory access (DMA) module);
wherein said memory controller is operable to execute said plurality of primitive commands on said data to produce a result (fig. 2, [0026] the host-memory translation circuitry 216 of the memory controller configured to translate host addresses to memory addresses, e.g., addresses associated with a received command such as a read and/or write command (executing said plurality of primitive commands).  The host-memory translation circuitry 216 might, for example, convert host sector read and write operations to commands (result) directed to specific logical units (LUNs) 250) and transfer said result to only said client system ([0050], fig. 3B, The Rsp receiver 358 and the upstream DMA device 362 can be coupled to a bus I/F 366 for downstream reads and/or upstream writes. The bus I/F 366 can be configured to transmit information and/or requests via the PCIe I/F (said result to only said client system), wherein said memory related command is received over said network interface and said result is transferred over said network interface to said client system, wherein [0024] incorporated with a physical interface to a host (client system), such as physical interface)
Porterfield does not explicitly teach
wherein said memory related command comprises a single memory related command of the client system, and
wherein translating said application layer command comprises translating said single memory related command into said plurality of primitive commands than said memory related commands.
Tsai teaches
wherein said memory related command comprises a single memory related command of the client system, and wherein translating said memory related command comprises translating said single memory related command into said plurality of primitive commands that are memory related commands ([0026] the command operations are each translated by the memory controller to a set of one or more corresponding primitives using the command translation data structure).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Porterfield disclosure, translating said single memory related command into said plurality of primitive commands, as taught by Tsai.  One would be motivated to do so to control memory commands to support memory accesses to different memory devices.
Porterfield and Tsai do not explicitly teach
command generated by an application of said client system.
Nochimowski teaches
command generated by an application of said client system ([0032], fig. 2 HD 202 includes a host device file system (HDFS) 208 (an application).  HDFS 208 is configured to issue (generated) an LSD management command 212 to LSD driver 210. LSD driver 210 may, in turn, pass LSD management command 212  to LSD 204 by way of HD/LSD interface 206).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Porterfield and Tsai disclosure, commands are issues at the host device, as taught by Nochimowski.  One would be motivated to do so that a mass storage region may be fully backward compatible with any contemplated legacy mass storage architectures.

As to claim 19, the combination of Porterfield, Tsai, and Nochimowski teach all limitations of Claim 18, Porterfield further teaches the memory appliance of Claim 18, further comprising 
a plurality of memory units, wherein a memory unit of said plurality of memory units comprises said memory controller and said plurality of memory devices (fig. 1, element 108, 110 (1-N), [0016] the memory system comprise a memory controller 108 couples to a plurality of memory device 110-1, . . . , 110-N).

As to claim 20, the combination of Porterfield, Tsai, and Nochimowski teach the memory appliance of Claim 18, Porterfield further teaches 
wherein said memory controller comprises a programmable logic device ([0022] the number of memory devices include non-volatile memory including a number of logical units (programmable logic device) and the controller includes volatile memory).

As to claim 21, the combination of Porterfield, Tsai, and Nochimowski teach the memory appliance of Claim 18, wherein Porterfield further teaches 
said memory controller comprises an application specific integrated circuit (ASIC) ([0014] the solid state memory system controller can be an application specific integrated circuit (ASIC), where the controller 108, e.g., in the form of an ASIC, is coupled to a printed circuit board including the physical interface 106 and solid state memory devices 110-1, . . . , 110-N).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Porterfield (US 20120311231 A1), in view of Tsai (US 20120110242 A1), in view of Nochimowski (US 20090172276 A1), and further in view of Shoolman (US 20130226971 A1).
As to claim 9, the combination of Porterfield, Tsai, and Nochimowski teach the method of claim 2, Porterfield does not explicitly teach wherein
said application layer command comprising a data sort command or a data compression command.
Shoolman teaches 
said application layer command comprising a data sort command or a data compression command ([0080] the command may be an INTERSECT command, a UNION command, a SORT command, a GET command, or a SET command. The command may include at least one key).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Porterfield disclosure, a sort command, as taught by Shoolman.  One would be motivated to do so to control memory commands to identify a group of keys capable of being included in a complex multi-key database command, the group including a first key and a second key, the first key being associated with a first value and the second key being associated with a second value, the first value and the second value being stored on different servers that are part of the database; and cause the first value and the second value to be both stored on a given server.

As to claim 10, the combination of Porterfield, Tsai, and Nochimowski teach the method of claim 2, Porterfield does not explicitly teach 
wherein said memory related command of said client system comprises a memcached operation.
Shoolman teaches 
wherein said memory related command of said client system comprises a memcached operation ([008] for example, in accordance with some embodiments, DMC 202 can perform translation between the Memcached protocol and a modified Redis unified protocol).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Porterfield disclosure, a memcached operation, as taught by Shoolman.  One would be motivated to do so to control memory commands to identify a group of keys capable of being included in a complex multi-key database command, the group including a first key and a second key, the first key being associated with a first value and the second key being associated with a second value, the first value and the second value being stored on different servers that are part of the database; and cause the first value and the second value to be both stored on a given server.

As to claim 11, the combination of Porterfield, Tsai, and Nochimowski teaches the method of claim 2, Porterfield does not explicitly teach 
wherein application layer command comprising a get command, a set command, or a delete command.
Shoolman teaches 
wherein application layer command comprising at least one of a get command, a set command, or a delete command ([0061] the command may be a SET command, a GET command, an INTERSECT command, a UNION command, and/or another suitable type of command).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Porterfield disclosure, a SET command, as taught by Shoolman.  One would be motivated to do so to control memory commands to identify a group of keys capable of being included in a complex multi-key database command, the group including a first key and a second key, the first key being associated with a first value and the second key being associated with a second value, the first value and the second value being stored on different servers that are part of the database; and cause the first value and the second value to be both stored on a given server.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Porterfield (US 20120311231 A1), in view of Tsai (US 20120110242 A1), in view of Nochimowski (US 20090172276 A1), and further in view of Jayasena (US 20140181453 A1).
As to claim 12, the combination of Porterfield, Tsai, and Nochimowski teach the method as described in Claim 2, Porterfield does not explicitly teach 
said memory controller comprises a field programmable gate array (FPGA) device, wherein said plurality of primitive commands are accelerated via execution on said FPGA device.
Jayasena teaches 
said programmable logic device comprises a field programmable gate array (FPGA) device (0030] a processing resource such as an accelerated processing unit (APU) with memory includes FPGAs), wherein said plurality of primitive commands are accelerated via execution on said FPGA device ([0047] the processing device can include an accelerated processing unit (APU), CPU, GPU, FPGA, DSP, or any other kind of "processor" capable of executing and processing commands and programs for selected functions).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Porterfield disclosure, the FPFA for executing and processing command of functions, as taught by Jayasena.  One would be motivated to issue a command to be executed by the logic-memory module and mechanisms are provided to handle address translation for the command.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Porterfield (US 20120311231 A1), in view of Tsai (US 20120110242 A1), in view of Nochimowski (US 20090172276 A1), and further in view of Sugaya (US 20060052964 A1).
As to claim 14, the combination of Porterfield, Tsai, and Nochimowski teach the limitations of Claim 2, Porterfield does not explicitly teach the method as described in Claim 1, further comprising:
storing said plurality of primitive commands as a command chain, wherein said command chain comprises a program operable for re-execution in response to another memory related command of said client system, said another memory related command providing said program with new parameters for said re-execution thereof.
Sugaya teaches 
storing said plurality of primitive commands as a command chain, wherein said command chain comprises a program operable for re-execution in response to another memory related command of said client system, said another memory related command providing said program with new parameters for said re-execution thereof ([0013] a command memory operable to store a test program for the device under test (command chain); [0013] a command executing unit operable to sequentially execute a plurality of commands included in the test program every command cycle; [0013] the command executing unit sequentially re-execute the plurality of commands included in the test program when the acquisition process has been terminated).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Porterfield disclosure, a sequentially re-execute  of commands, as taught by Sugaya.  One would be motivated for a memory reading unit operable to read an output pattern sequence consisting of the plurality of acquired output patterns and the expectation pattern sequence from the main memory when the acquisition process acquiring the output patterns into the output pattern storing region has been terminated.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Porterfield (US 20120311231 A1), in view of Tsai (US 20120110242 A1), in view of Nochimowski (US 20090172276 A1), and further in view of Best (US 20100110748 B1).
As to claim 17, Porterfield, Tsai, and Nochimowski  teach the method of claim 16, Porterfield further teaches
establishing a direct memory transfer comprises establishing a direct memory access (DMA) memory transfer ([0028] the switch, which can be a direct memory access, can account for variations in defined signaling protocols that associated with different components of the solid state memory system controller in order to provide consistent access and implementation between components).
Porterfield does not explicitly teach
storing said plurality of commands in a first queue;
reading, by said memory controller, said plurality of commands from said first queue;
Best teaches
storing said plurality of commands in a first queue ([0017] stores memory access commands (read and write requests, at least, which may include more primitive commands such as activation commands, column access commands and recharge commands used to carry out memory accesses in the DRAM and, similar primitive commands for accessing a non-volatile storage) in an internal command queue);  
reading, by said memory controller, said plurality of commands from said first queue ([0017-0018], fig. 2 teaches the more primitive commands in the DRAM for the Non-Volatile) NV control to access, [0019] the NV control circuit (memory unit controller) asserts a read-enable signal or write-enable signal according to the queued memory access command, to initiate a read or write memory access in the NV storage die at the location specified by the address queue).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Porterfield disclosure, a queue to store commands more primitive, as taught by Best.  One would be motivated to do so for optimizing the performance of each die and avoiding the compromises typically required to merge the different storage technologies in a common process.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/Primary Examiner, Art Unit 2456